Title: From James Madison to David Holmes, 12 December 1807
From: Madison, James
To: Holmes, David



Sir
Department of State 12th. Decr. 1807.

In reply to your Letter of yesterday I have the Honor to state to you, that no remuneration has been made by the Danish Government to the United States "for and on account of the Prizes taken by the Alliance Frigate in 1779, carried into Bergen in Norway, and afterwards by Order of the Danish Government restored to the British"  With great Respect I have the Honor to be, Sir, Your Mo: Obt Sert

James Madison

